Title: From James Madison to James Monroe, 25 March 1805
From: Madison, James
To: Monroe, James


Sir,
Department of State March 25th. 1805
Mr Hary Grant was some years ago appointed Consul for Leith; but it is understood that he has spent but little of his time at that place and that he is now most probably in France. The President would before now have superseded him had a suitable successor been found. It is however deemed improper that he should longer hold the Office and you will accordingly signify to the British Government, in a form to spare the feelings of Mr Grant as much as may be, that the President has revoked his appointment, at the same time intimating it to Mr Grant himself in a similar manner.
In my letter of the 22 April last, I mentioned the surplus of expenses paid by us on account of the Board of Commissioners under the 6th article of the British Treaty, and a late enquiry made by the Secretary of the Treasury, leads me to remind you of the subject, not doubting that our advances will be immediately refunded by the British Government. I am very respectfully Sir &c
James Madison
